UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 00-50951
                             Summary Calendar



                             PHILE A. WATSON,

                                                      Plaintiff-Appellant,

                                     versus

                              LOUIS CALDERA,

                                                       Defendant-Appellee.



            Appeal from the United States District Court
                  for the Western District of Texas
                            (W-99-CV-312)

                              April 23, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Phile A. Watson’s Privacy Act complaint having been dismissed

for failure to state a claim upon which relief can be granted,

Watson    asserts   the   district    court   erred   in   granting   summary

judgment.      In support, Watson contends there are material fact

issues:     the five alleged factual errors in his Army military

records that he seeks to correct.

     Needless to say, when matters outside the pleadings are

presented to, and not excluded by, the court in support of a motion

to dismiss for failure to state a claim, the motion “shall be

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
treated as one for summary judgment”.     FED. R. CIV. P. 12(b)(6).

The grant of such a motion is reviewed as would be any other

summary judgment, i.e., de novo, applying the same legal standards

as did the district court.     E.g., Songbyrd, Inc. v. Bearsville

Records, Inc., 104 F.3d 773, 776 (5th Cir. 1997).

     The Privacy Act permits a person to contest the accuracy of

administrative records; it does not authorize relitigation of the

substance of agency decisions.       See 5 U.S.C. § 552a(g)(1)(C);

Castella v. Long, 701 F. Supp. 578, 584-85 (N.D. Tex.), aff’d, 862
F.2d 872 (5th Cir. 1988) (Table), cert. denied, 493 U.S. 936

(1989); Reinbold v. Evers, 187 F.3d 348, 360 (4th Cir. 1999);

Douglas v. Agric. Stabilization & Conservation Serv., 33 F.3d 784,

785 (7th Cir. 1994).     Each of the alleged factual errors are,

instead, attempts to relitigate the Army’s decision to issue a

general discharge.   Again, such an attempt is not cognizable under

the Privacy Act.

                                                    AFFIRMED




                                 2